DISMISSED; Opinion Filed October 30, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01029-CV

                          IN THE INTEREST OF B.B., A CHILD

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-53065-2013

                            MEMORANDUM OPINION
                       Before Justices Stoddart, Whitehill, and Boatright
                                  Opinion by Justice Stoddart
       Stating he no longer wishes to pursue this appeal, appellant has filed a motion to dismiss.

We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                 /Craig Stoddart/
                                                 CRAIG STODDART
                                                 JUSTICE

181029F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF B.B., A CHILD                   On Appeal from the 416th Judicial District
                                                    Court, Collin County, Texas
 No. 05-18-01029-CV                                 Trial Court Cause No. 416-53065-2013.
                                                    Opinion delivered by Justice Stoddart,
                                                    Justices Whitehill and Boatright
                                                    participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Kristin Lively recover her costs, if any, of this appeal from appellant
Robert Bounds.


Judgment entered this 30th day of October, 2018.




                                              –2–